Order filed July 25, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00006-CV
                                   ____________

                   JASON MICHAEL MERRILL, Appellant

                                         V.

 SPRINT WASTE SERVICES LP AND JOSE LUIS GONZALEZ, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-60963

                                     ORDER

      The reporter’s record was filed May 2, 2016. Our review has determined
that relevant items have been omitted from the reporter’s record. The record does
not contain Plaintiff’s exhibits 118 through 210.

      Jessica Chang, the official court reporter for the 61st District Court of Harris
County is directed to file a supplemental reporter’s record on or before August 9,
2017, containing Plaintiff’s exhibits 118 through 210.
      If these exhibits are not part of the record, the court reporter is directed to
file a certified statement stating Plaintiff’s exhibits 118 through 210 are not part of
the record.

                                   PER CURIAM